Citation Nr: 1047876	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-11 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 1, 2005 
for the award of an apportionment of the Veteran's disability 
compensation benefits.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to March 1986.  
The appellant seeks benefits as the mother of the Veteran's minor 
child.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that granted the appellant an 
apportionment of the Veteran's disability compensation benefits.


FINDINGS OF FACT

1.  A claim for apportionment of the Veteran's VA benefits was 
received on July 13, 2004.  

2.  The presumption of regularity that the denial of 
apportionment was sent to the appellant's last address of record 
in August 2004 has been rebutted. 

3.  The Veteran was not residing with his child and was not 
reasonably discharging his responsibility for the child's support 
as of May 1, 2004.


CONCLUSION OF LAW

The requirements for an effective date of May 1, 2004 for the 
award of an apportionment of the Veteran's disability 
compensation benefits have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.1(q), 3.151, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400 (2010).

With respect to awards of an apportionment of benefits, the 
effective date of an original claim will be set in accordance 
with the facts found.  38 C.F.R. § 3.400(e).  On other than 
original claims, the date will be set on the first date of the 
month following the month the claim for an apportionment of a 
veteran's award is received.  38 C.F.R. § 3.400(e)(1).

Analysis

The appellant filed a claim for an apportionment of the Veteran's 
disability compensation benefits, which was received at the RO on 
July 13, 2004.  In an August 2004 letter decision, the RO denied 
the claim.  The appellant did not appeal that decision.  

The appellant filed another claim for an apportionment of the 
Veteran's benefits in August 2005.  In a January 2006 decision, 
the RO granted the claim with an effective date of September 1, 
2005 for the award of the apportionment, finding that the August 
2005 claim was not an original claim.  

The appellant disagreed with the September 1, 2005, effective 
date assigned.  In April 2007, the appellant submitted her 
substantive appeal, noting that she never received the August 
2004 denial, as it was not sent to her correct address, a PO Box 
number.  Because the current effective date of the award of an 
apportionment was based upon the date her August 2005 claim was 
received, the next question before the Board is whether there are 
any earlier, non-final, claims upon which an earlier effective 
date may be granted.   

In her April 2007 substantive appeal, the appellant asserted that 
she did not receive notice from VA August 2004 that her claim had 
been denied (as the denial was not sent to her PO Box).  In fact, 
as shown by the substance of her February 2005 notice of 
disagreement, the appellant apparently was under the impression 
that her July 2004 letter had not been submitted to VA by the 
North Carolina Division of Veterans Affairs.  The claims file 
indeed reveals that the August 2004 denial was sent to a [redacted] 
[redacted].  However, as the Veteran points out, her July 2004 
Statement in Support of Claim specifically refers to a different 
PO Box address in the body of correspondence, as well as a phone 
number.  The Board also notes that there is the [redacted]
Drive address on the bottom of the form.  

Where VA mails a notice, there is a presumption of the regularity 
of the administrative process.  Baxter v. Principi, 17 Vet. 
App. 407, 410 (2004); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Particularly, the presumption is that the VA mailed the 
necessary notice to the claimant to the latest address of record.  
See Ashley v. Derwinski, 2 Vet. App. 306, 309 (1992).  A claimant 
can rebut the presumption of regularity if she submits "clear 
evidence to the contrary"; however, a claimant's assertion of 
non-receipt of notice alone is insufficient evidence.  Baxter, 17 
Vet. App. at 410.  Evidence that VA's "'regular' mailing 
practices were not regular or that they are not followed," 
effectively rebuts the presumption and the "burden shifts to the 
Secretary to establish" that VA mailed the notice to the 
claimant.  Ashley, 2 Vet. App. 309.  Moreover, where a government 
action "on its face appears irregular. . . the presumption 
operates in the reverse.  If it appears irregular, it is 
irregular, and the burden shifts to the proponent to show the 
contrary."  United States v. Roses, Inc., 706 F.2d 1563, 1566-67 
(1983).  

According to her April 2007 substantive appeal, the appellant 
never received the August 2004 denial of apportionment, as it was 
not sent to the PO Box she specifically listed on the claim.  In 
addition, the Board notes that three separate telephone numbers 
were provided.  The RO should have sent notifications to both 
addresses listed on the form, or at the very least should have 
attempted to contact the appellant in order to resolve the issue 
of the best address to which to send correspondence.  The Board 
notes that notice means, "written notice sent to a claimant or 
payee at his or her latest address of record."  38 C.F.R. 
§ 3.1(q).

Thus, the Board finds that the RO's action on its face appears 
irregular (as it ignored the PO box - the latest address- that 
the appellant specifically noted in her claim), therefore it is 
irregular, and it must be concluded that the presumption of 
regularity that the August 2004 denial letter was mailed to the 
appellant's latest address of record in August has been rebutted 
because it does not appear that letter was actually mailed to the 
appellant's latest address of record (the PO Box).  

Absent evidence that the appellant was provided notice of the 
August 2004 denial, the Board cannot presume that such pertinent 
notice was sent to, and received by, the appellant.  Without such 
notice, the there can be no final August 2004 decision.  
Therefore, the benefit of the doubt must be given to the claimant 
and it must be concluded that the July 2004 claim for 
apportionment is still active and an original claim for 
apportionment.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As the July 2004 claim is an original claim, the effective date 
is not limited to the date of the claim.  Rather, as noted above, 
the effective date shall be in accordance with the facts found.  
See 38 C.F.R. § 3.400(e).

The Board notes that the regulation governing apportionment 
provides that an apportionment may be awarded on behalf of a 
veteran's children if the veteran is not residing with the 
children and the veteran is not reasonably discharging his 
responsibility for the children's support.  38 C.F.R. § 
3.450(a)(1)(ii).

In the present case, the appellant contends in her July 2004 
claim that the Veteran had not paid child support in over two 
months and had done nothing about health insurance for his child.  
The Board also notes that the Veteran did not dispute this 
assertion of not paying child support as part of the July 2004 
claim, although he did indicate he was paying child support in 
December 2005 (as part of the August 2005 claim).  Therefore, the 
Board finds that the evidence supports that the Veteran was not 
residing with his child and was not reasonably discharging his 
responsibility for the child's support as of May 1, 2004.  Thus, 
the Board finds that to be a reasonable effective date for the 
apportionment award, in accordance with the facts found.  See 38 
C.F.R. § 3.400(e).  The Board finds no basis for awarding an 
apportionment for prior to that time.  In that regard, there are 
no allegations in the record that the Veteran was not reasonably 
discharging responsibility for the child's support prior to May 
1, 2004.  In short, the Board finds that the facts support an 
effective date of May 1, 2004, but no earlier.

Notice and Assistance Requirements

VA has a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

This appeal, however, is not subject to the rules governing VA 
notice and assistance upon receipt of a claim for benefits as it 
concerns "Special Provisions Relating to Benefits" under 
38 U.S.C. Chapter 53 and not "Claims, Effective Dates, and 
Payments" under 38 U.S.C. Chapter 51.  Sims v. Nicholson, 19 Vet. 
App. 453 (2006); Lueras v. Principi, 18 Vet. App. 435 (2004) 
(38 U.S.C. Chapter 53 does not address the adjudication or 
granting of benefits as does Chapter 51); Barger v. Principi, 16 
Vet. App. 132 (2002).  

However, a claim for an apportionment is a contested claim, and 
is subject to the special procedural regulations set forth in 
38 C.F.R. §§ 19.100, 19.101, 19.102 (2010).  The applicable 
contested claims procedures were followed in this case, in the 
sense that the Veteran and his representatives were notified of 
the pendency of the appeal.  In addition, it does not appear that 
the Veteran has contested the effective date of the appellant's 
apportionment and in fact, his representatives affirmatively 
argued for an earlier effective date for the apportionment in a 
November 2010 submission.  Therefore, proceeding to a decision on 
the claim at this time is not prejudicial to the Veteran.  In 
addition, the Board notes that this is a favorable decision for 
the appellant.


ORDER

An effective date of May 1, 2004 for the grant of apportionment 
of the Veteran's VA benefits on behalf of his minor child is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


